DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 11/09/2021, wherein claims 4, 6, 8, 13, 16, 20, 26 and 27 are cancelled and claims 1-3, 5, 7, 9-12, 14-15, 17-19 and 21-25 are pending, and wherein claims 1-3, 5, 7, 9-12 and 14-15 are under consideration and claims 17-19 and 21-25 stand withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19 and 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

Authorization for this examiner’s amendment was given in an interview with Samantha Page on 11/12/2021.
The application has been amended as follows: 
Claim 23 is amended to read:
A method of forming a coating, comprising:
cold spraying a cold spray composition comprising a plurality of reactive particles onto a substrate at a velocity sufficiently high to cause the plurality of reactive particles to deform upon contact with the substrate, 
wherein at least a first portion of the reactive particles comprises a first reactive monomer embedded in a first matrix polymer;
wherein the first reactive monomer comprises a self-reactive monomer or wherein the first reactive monomer can polymerize with a second reactive monomer embedded in a second matrix polymer of a second portion of the reactive particles to form a coating polymer;
wherein the reactive particles have a glass transition temperature of less than or equal to 100oC and a particle size of 0.05 to 500 micrometers; and
wherein the particle deformation upon contact with the substrate causes the first reactive monomer to polymerize with the second reactive monomer or causes the self-reactive monomer to polymerize to form the coating on the 
Allowable Subject Matter
Claims 1-3, 5, 7, 9-12, 14-15, 17-19 and 21-25 are allowed for the reasons set forth in the Office action dated 9/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/VU A NGUYEN/Primary Examiner, Art Unit 1762